Title: To John Adams from C. W. F. Dumas, 25 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie Lundi 25e. fevr. 1782
Monsieur

L’honorée vôtre d’hier m’a rendu heureux en m’apprenant que vous approuvez ma conduite.
Je me suis transporté tout de suite chez Madame la Comtesse de Wickrad, qui m’a dit qu’il ne lui étoit pas possible de terminer plutôt ses affaires ici, et entr’autres le transport formel de la maison, avant le 1er. May prochain; que si cependant, contre les apparences pré­sentes, elle pouvoit gagner quelque temps, elle m’en feroit avertir. Il faudra donc laisser les choses comme elles sont, à mon grand regret: car j’aimerois très-fort vous avoir ici dès aujourd’hui plutôt que demain. Je l’avois déjà sondée là-dessus avant de conclure vendredi, et elle avoit répondu par la Négative. Cela n’empechera pas que vous ne puissiez vuider votre maison à Amsterdam et embarquer touts vos effets, et les expédier pour ici le 1er. de May en un seul bateau; car dès le lendemain votre maison leur est ouverte, pour y être placés, et puis le 3e May rangés selon vos desirs car à la rigueur, la Comtesse ne peut être obligée à sortir de la maison avant le 3e. May, et de cette maniere il vous en coûtera moins.
La réponse que la Comtesse a donnée au Coureur quand il a demandé qui étoit l’acheteur, a été que la maison avoit été achetée pour le Congrès. Il n’y a pas de mal à cela. Cela doit avoir occasionné une plaisante sensation.
Après avoir demandé si ce que l’on m’avoit assuré étoit aussi certain que l’on me l’avoit dit, on m’a répondu que si la résolution n’étoit pas prise déjà, l’on étoit assuré qu’elle ne tarderoit pas.
Pour revenir à votre Hôtel, je suis extrêmement chagrin de la circonstance où nous nous trouvons, mon Epouse et moi, de devoir déménager aussi au 1er de May prochain. Par les mesures que nous avions prises pour cette année dès la fin de la passée, j’ai loué des chambres ici pour moi dès le commencement de ce mois, et ma femme et ma fille se préparent à partir le 1er. de May, et peut-être auparavant, pour notre Ferme en Gueldre, où elles passeront toute la bonne saison; et l’hyver ici ou ailleurs, selon que nos circonstances le rendront convenable. Il m’est donc bien facheux, Monsieur, de ne pouvoir vous offrir, outre mon assistance, sur laquelle vous pouvez compter, celle aussi de mon Epouse, très-supérieure à la mienne pour ce qui regarde les réparations de la maison, le placement et l’arrangement de vos meubles, l’emplete de celles que vous voudriez y ajouter, le nettoyage, &c. &c. avec les précautions, le soin et l’oeconomie, que les Dames entendent généralement mieux que nous autres hommes. Elle partage vivement avec moi la mortification que ce contre-temps nous cause; et nous voudrions de tout notre coeur y remédier, s’il étoit possible. Si j’avois prevu ce qui vient d’arriver, j’aurois pu retenir la maison que j’occupe encore, une année de plus. Mais il n’en est plus temps. Cette maison est louée à un autre locataire, et nous devrons en sortir comme j’ai dit.
Il y a un homme ici, qui ayant appris que vous avez acheté l’hôtel, est venu m’offrir une tenture de chambre, rideaux, &c. assortis. Je l’irai voir, dès qu’une indisposition qui m’a pris hier et aujourd’hui, sera passée. Je prierai ensuite mon Epouse de voir aussi Si elle est aussi belle et aussi bon marché que cet homme le dit, et Si elle conviendra pour la couleur et la mesure à celles de vos meilleurs appartemens qui pourra en avoir besoin, après quoi je pourrai vous en parler ou écrire plus amplement.
On m’a présenté aussi un beau fourneau de fer fondu, qui avoit servi un seul hiver dans le Vestibule des Domestiques d’un Envoyé mort ici. Il est tout neuf encore. Je sais qu’il a été acheté pour 7 Ducats. Je puis l’avoir pour 28 à 30 florins, parce que la personne qui me l’a dit l’auroit pris pour elle-même, s’il n’étoit pas un peu trop grand pour son appartement. Mais il faut se déterminer d’abord sur cet article. Si vous le voulez, Monsieur, je l’acheterai pour vous. Il ne ferme point en bas; et l’on a l’agrément d’y voir brûler le feu comme à la grille d’une Cheminée.
Après avoir lu à Mon Epouse ce qui la regarde dans cette Lettre, elle m’a dit qu’elle mettra elle-même par écrit ses conseils pour votre déménagement, et surtout pour le nettoyage de votre hôtel ici, avant l’arrangement de vos meubles. Je vous enverrai son Ecrit dès que je l’aurai.
Je ne Sai Si je vous ai parlé, Monsieur, de la réflexion qu’on fait généralement ici, qu’il n’y avoit que la France et l’Espe, qu’eussent des hôtels ici en propre, et que l’Amérique s’est montée sur leur ton.
Certaines paroles échappées, et que j’ai entendues par hazard, me font juger que bientôt nous serons délivrés ici de certain espionage. Mes complimens à Mrs. Barclai et Thaxter. Je suis avec un grand respect, Monsieur, Votre très-humble & très-obéissant serviteur

Dumas

